           Case 1:20-cv-07046-ER Document 105 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         ORDER
TOWAKI KOMATSU,
                                                                         20-CV-7046 (ER) (LEAD CASE)
                                Plaintiff,
                                                                               20-CV-7502 (ER)
                        -against-                                              20-CV-8004 (ER)
                                                                               20-CV-8251 (ER)
THE CITY OF NEW YORK, et al.,                                                  20-CV-8540 (ER)
                                                                               20-CV-8933 (ER)
                                Defendants.                                    20-CV-9151 (ER)
                                                                               20-CV-9154 (ER)
                                                                               20-CV-9354 (ER)



RAMOS, D.J:

         The Court is in receipt of Plaintiff’s letter dated February 5, 2021 requesting to strike

Defendant Vance’s motion to dismiss, and requesting an extension of time to respond to Vance’s

motion. See Doc. 102 (requesting to strike Doc. 40-1 in Case No. 20-cv-8251). Plaintiff’s

motion to strike Vance’s motion to dismiss is DENIED, as Vance’s memorandum of law is only

10 pages, not 40 pages as Plaintiff claims, and therefore in compliance with the 25-page limit.1

         Regarding Plaintiff’s request for an extension of time to respond to Defendant Vance’s

Motion to Dismiss, the Court has identified an inconsistency in its minute entry following the

December 15, 2020 conference in this case, as Plaintiff’s deadline to respond to Vance’s motion

is written both as “February 15” and “3/15.” The briefing schedule for the City Defendants’

motion to dismiss has already been extended in accordance with the later of these deadlines. See

Doc. 96 (granting an extension for Plaintiff to respond by March 25, and for the City to reply by

April 8). Therefore, to avoid undue confusion and prejudice to all parties, the Court hereby


1
  Nor is the City of New York’s brief supporting its motion to dismiss out of compliance, as its brief is 25 pages
long. See Doc. 104-1.
           Case 1:20-cv-07046-ER Document 105 Filed 02/11/21 Page 2 of 2




GRANTS Plaintiff’s request for an extension of time to respond to Vance’s motion to dismiss

and sets the following briefing schedule:


    •   Plaintiff’s Opposition to Vance’s motion is due no later than March 25, 2021.

    •   Defendant Vance’s reply brief is due no later than April 8, 2021.

        The Court notes that Plaintiff’s Opposition to both Vance’s and the City’s motions to

dismiss are now due the same day: March 25, 2021. By that day, Plaintiff will be permitted to

file either:

        (1) Separate briefs in response to each of these Motions to dismiss, not to exceed 25

               pages each; or

        (2) One consolidated brief in response to both of these motions, not to exceed 50 pages in

               total.

        Further requests for extensions by any party will only be granted if good cause is shown.

        The Court has reviewed Plaintiff’s other letters submitted February 5 and 8, 2021, see

Docs. 101 and 103, and finds them without merit; all other relief requested therein is DENIED.

The Clerk of the Court is respectfully instructed to terminate Docs. 101, 102 and 103, and mail a

copy of this Order to Plaintiff.

It is SO ORDERED.

 Dated:        February 11, 2021
               New York, New York

                                                            EDGARDO RAMOS
                                                          United States District Judge




                                                 2
